Citation Nr: 0500446	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a headache disorder 
claimed as secondary to the service-connected bilateral 
hearing loss disability.

3.  Entitlement to service connection for the residuals of an 
injury of the left hand claimed as secondary to the service-
connected bilateral hearing loss disability.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1950 to March 1952.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision issued by the Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied the appellant's claims of entitlement to a compensable 
evaluation for his hearing loss disability and for a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU), as well as his claims of 
entitlement to secondary service connection for headaches and 
the residuals of an injury of the left hand.

In November 2004, a Travel Board hearing was held at the RO 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.

By a December 9, 2004, ruling, the Board granted the 
veteran's motion to advance this case on the docket based on 
a finding of good cause.  See 38 C.F.R. § 20.900(c).

The issues of entitlement to an increased evaluation for 
hearing loss, for TDIU and for secondary service connection 
for a headache disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

Any left hand injury residuals that the veteran has are not 
related to a service-connected disability.


CONCLUSION OF LAW

The veteran does not have any residuals of an injury of the 
left hand that are proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Secondary service connection claim

The veteran contends that he currently suffers from the 
residuals of a left hand injury that was caused by his 
service-connected bilateral hearing loss disability.  The 
veteran testified at his December 2002 personal hearing at 
the RO that his hearing loss disability made him unable to 
hear a hay baler kicking into gear, causing him to catch his 
left hand on the machinery and resulting in injury to the 
left hand.  The veteran also testified that he had attempted 
to get medical records relating to that accident without any 
success, that the hospital where he was treated was closed 
down and that the treating physicians had all died.  See RO 
Hearing Transcript pp. 5-7.  The veteran provided similar 
testimony at his November 2004 Board hearing; he said that 
his left hand was caught in a hay baler because he was unable 
to hear the machine operate.  See Travel Board Hearing 
Transcript pp. 5-6.  

The evidence of record includes an August 2000 medical report 
from a private doctor.  The veteran told the doctor that he 
was injured in a baler accident in 1956, when his left hand 
was caught in the machinery because of his service-connected 
hearing loss.  The doctor stated that the veteran had a 
thickened left wrist with a limited range of motion.  The 
physician further noted that the strength in the veteran's 
left hand was approximately one-quarter that of his right 
hand.  The doctor rendered an assessment of pain, limitation 
of motion and weakness of left hand subsequent to a near 
amputation due to a baler accident in 1956 that the veteran 
attributed to his inability to hear.

Review of the veteran's VA outpatient treatment records, 
dated between March 1998 and July 2000, reveals that the 
veteran had complained of left hand pain in August 1998.  
These records do not contain any documented information as to 
the origin of the left hand condition.

In this case, the appellant has claimed that the residuals of 
a hand injury are secondary to his already service-connected 
bilateral hearing loss.  The Board initially notes that the 
veteran suffered the injury to his left hand in 1956, more 
than 35 years before the RO granted service connection for 
bilateral hearing loss in 1993.  There is no evidence of 
record to document what the severity of the veteran's hearing 
loss was at the time of the 1956 accident.

Service connection may be awarded for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Initially, the Board notes that the veteran has presented his 
own statements regarding whether or not his left hand 
accident was etiologically related to his service-connected 
bilateral hearing loss.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide opinions regarding the severity of his 
bilateral hearing loss disability in 1956, or regarding an 
etiologic relationship between the service-connected hearing 
loss and the baler accident.  Consequently, his statements 
are credible concerning his subjective complaints and his 
history, but they do not constitute competent medical 
evidence for the purposes of showing the existence of the 
existence of a nexus between the current condition of his 
left hand and his service-connected bilateral hearing loss 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Secondly, the only information concerning the 1956 accident 
comes from the veteran's own statements/recollections.  The 
veteran testified that he was unable to obtain any treatment 
records from the time of the accident.  The only competent 
medical evidence of record that mentions the 1956 accident is 
the August 2000 private doctor report.  However, the clinical 
assessment rendered by that private doctor clearly states 
that it was the veteran who attributed the accident to his 
hearing loss.  

Furthermore, when a medical opinion is based on a history and 
information given by a claimant and that the opinion was 
rendered without the benefit of a review of the veteran's 
service medical records or the claims file and thus without 
knowledge of the appellant's symptoms in service, the Board 
is not bound to accept that doctor's opinion under such 
circumstances.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
see also, Elkins v. Brown, 5 Vet. App. 474 (1993).  
Therefore, there is no competent medical opinion of record 
etiologically relating the veteran's 1956 left hand injury to 
the service-connected bilateral hearing loss.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
secondary service connection for the residuals of a 1956 left 
hand injury must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his left hand secondary service 
connection claim.  The RO sent the veteran letters in January 
2001, April 2001, and November 2003, in which he was informed 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  In addition, in the May 2003 Statement of 
the Case (SOC), the RO informed the veteran about what the 
evidence had to show to establish entitlement to secondary 
service connection.  Therefore, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the veteran was afforded a personal 
hearing at the RO and a Board hearing.  The veteran was 
informed about VA's duty to assist and what kinds of evidence 
the RO would help obtain in letters sent by the RO in January 
2001, April 2001, and November 2003.  The veteran did not 
provide any information to VA concerning left hand injury 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  In addition, the veteran testified 
that he himself was unable to obtain any pertinent records 
because the hospital where he was treated after the left hand 
accident had closed and his treating physicians had died.  
The veteran was given more than one year in which to submit 
evidence after the RO gave him notification of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
Therefore, there is no unmet duty to assist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the left hand secondary 
service connection claim have been properly developed.  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).


ORDER

Secondary service connection for the residuals of a left hand 
injury is denied.


REMAND

The Board notes first that it recently received evidence 
pertaining to hearing loss, specifically, the reports of 
private audiometric testing dated in May and June 1998.  The 
veteran did not submit a waiver for the Board's consideration 
of this evidence in the first instance but notes that, since 
it is dated in 1998, it is not relevant to the current level 
of hearing loss disability.  In addition, the reports are 
duplicate copies of reports already in the record.  
Therefore, these reports do not in themselves warrant remand 
of the case to the RO.  

However, for other reasons, additional development is 
necessary with respect to the remaining issues on appeal in 
this case.  Accordingly, further appellate consideration will 
be deferred and this case is remanded to the RO for action as 
described below.

The claim for TDIU is inextricably intertwined with the 
increased rating and secondary service connection issue 
before the Board because favorable resolution of either or 
both claims would affect the TDIU claim.  Accordingly, 
decisions on the TDIU issue and the secondary service 
connection issue are deferred pending the development 
requested herein.

The Board notes that the Court has clarified the scope of the 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In particular, the Court has found that the 
provisions of 38 U.S.C.A. § 5103(a) must be fulfilled 
satisfactorily before a case is ready for Board review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board also notes that, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA must 
obtain outstanding VA records, which may well contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c) (2003).

The evidence of record contains VA treatment records dated 
through July 2000, plus one record dated in March 2003, but 
none otherwise.  In addition, the veteran notified the RO, in 
May 2004, that he had recently undergone VA audiometric 
testing, that his primary care physician had examined his 
ears and that he had been fitted for new hearing aids.  
However, the RO did not attempt to obtain these VA medical 
records.  Remand is required to attempt to obtain these 
records which appear relevant to the veteran's claim for an 
increased rating for hearing loss and which may be relevant 
to the claim for secondary service connection for a headache 
disorder.

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the veteran of the information and 
evidence needed to substantiate his 
claims on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to any of his claims on 
appeal including medical evidence of 
treatment for a headache disorder.

2.  The RO should obtain the veteran's 
relevant medical treatment records from 
any VA facility identified by the 
veteran, to the extent not already on 
file.  In particular, the RO should 
obtain the audiometric and medical 
records dated from July 2000 onward.

3.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or 
government) that provided him with 
relevant treatment not already provided.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to obtain any and all medical or 
treatment records or reports relevant to 
the claims on appeal, including all 
private treatment, to the extent not 
already on file.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  After accomplishing the above 
development, the RO should schedule the a 
VA audiometric examination to determine 
the current severity of the veteran's 
bilateral hearing loss.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  All appropriate tests 
should be conducted and all pertinent 
clinical findings should be set forth in 
detail.

5.  After the above development is 
completed, the RO should schedule the 
veteran for appropriate VA examinations 
to determine the existence and etiology 
of any current headache disorder.  The 
claims file must be made available to, 
and be reviewed by, the examiner(s) in 
conjunction with the examination(s).  (An 
opinion should be provided based on 
review of the claims file alone if the 
veteran fails to report for the 
examination.)

Specifically, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that a current 
chronic headache disorder, if any, is 
proximately the result of the veteran's 
service-connected hearing loss disability 
or use of hearing aids.  The results of 
all pertinent testing and examinations of 
record should be discussed.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

6.  Upon receipt of the requested VA 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

7.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claims.  If 
any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is hereby notified that it is his responsibility to report 
for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


